Mr. Justice Robb
delivered the opinion of the court:
Appeal from a decision of the Commissioner of Patents refusing ten claims for an alleged invention consisting of a porcelain outlet box for electric wires. To prevent the cover from being broken by transverse strains caused by unevenness in the surface of the box, applicant Morton Havens Jr. has slightly raised the portion of the box around the screw holes, so> that the cover touches at the screw-hole points only. Por some-reason not possible to understand, it required ten claims to-express this simple idea. We reproduce one, the first:
“1. A branch box for wires comprising a hollow body formed with a passage for the inlet of the wires and with an open side, and having its edge surrounding the opening of the open side provided with projections rising therefrom, a closure for the open side of the body, said closure having a perforation from the outlet of a wire or wires, and having a surface engaged with the ends of the projections, said surface being spaced apart from said edge of the hollow body interposed between the projections, and means for detachably securing the closure to the body, substantially as and for the purpose described.”
A patent was granted to Hills, June 25, 1907, No. 858,288,. covering the same idea, except that the raised portion in that patent is around each screw hole on the cover, instead of on the box. We agree with the Commissioner that the change suggested by applicant is an obvious variation and destitute of invention. The decision is affirmed. Affirmed.